 

Exhibit 10.33

 



DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (the “Agreement”) is entered into effective as of
May 2, 2019 by and between Shenzhen Bayi Consulting Co. Ltd (“Investor”) and
Moxian, Inc., a Nevada corporation(the “Company”), with reference to the
following facts:

 

WHEREAS,

 

(i) Investor has loaned $1,310,772 to the Company as described in the Loan
Agreement dated May 15, 2017 (the “Loan Agreement”).

 

(ii) Investor has agreed to waive its right to a repayment of $1,115,772 of the
amount owed by the Company and

 

(iii) The Company and Investor now desire to convert the remaining balance of
$195,000 (the “Debt”) into shares of Common Stock .

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and the Company agree as follows:

 

1. Conversion to Common Stock. Effective as of May 2, 2019, $195,000 of the Debt
shall be converted into shares of Common Stock at a price per share of $1.50 for
an aggregate number of shares of 130,000. Upon execution of this Agreement, the
Company shall instruct its transfer agent to issue a total of 130,000 shares of
Common Stock to the Investor, and the Investor shall acknowledge the repayment
of the entire amount under the Loan Agreement.

 

2. Investor Representations. The Company is issuing the Common Stock to Investor
in reliance upon the following representations made by Investor:

 

(a) Investor acknowledges and agrees that the shares of Common Stock are
characterized as “restricted securities” under the Securities Act of 1933 (as
amended and together with the rules and regulations promulgated thereunder, the
“Securities Act”) and that, under the Securities Act and applicable regulations
thereunder, such securities may not be resold, pledged or otherwise transferred
without registration under the Securities Act or an exemption therefrom.
Investor acknowledges and agrees that (i) the shares of Common Stock are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, and the shares of Common Stock have
not yet been registered under the Securities Act, and (ii) such shares of Common
Stock may be offered, resold, pledged or otherwise transferred only in a
transaction registered under the Securities Act, or meeting the requirements of
Rule 144, or in accordance with another exemption from the registration
requirements of the Securities Act (and based upon an opinion of counsel if the
Company so requests) and in accordance with any applicable securities laws of
any State of the United States or any other applicable jurisdiction.

 

 

 

 

(b) Investor acknowledges and agrees that (i) the registrar or transfer agent
for the shares of Common Stock will not be required to accept for registration
of transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with and (ii) any shares of Common Stock in the form of definitive
physical certificates will bear a restrictive legend.

 

(c) Investor acknowledges and agrees that:

 

(a) the shares of Common Stock have not been registered under the Securities
Act, or under any state securities laws, and are being offered and sold in
reliance upon federal and state exemptions for transactions not involving any
public offering;

 

(b) Investor is acquiring the shares of Common Stock solely for its own account
for investment purposes, and not with a view to the distribution thereof in a
transaction that would violate the Securities Act or the securities laws of any
State of the United States or any other applicable jurisdiction;

 

(c) Investor is a sophisticated purchaser with such knowledge and experience in
business and financial matters that it is capable of evaluating the merits and
risks of purchasing the shares of Common Stock;

 

(d) Investor has had the opportunity to obtain from the Company such information
as desired in order to evaluate the merits and the risks inherent in holding the
shares of Common Stock;

 

(e) Investor is able to bear the economic risk and lack of liquidity inherent in
holding the shares of Common Stock;

 

(f) Investor is an “accredited investor” within the meaning of Rule 501(a) under
the Securities Act; and

 

(g) Investor either has a pre-existing personal or business relationship with
the Company or its officers, directors or controlling persons, or by reason of
Investor’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Common Stock.

 

(d) Investor’s investment in the Company pursuant to this Common Stock is
consistent, in both nature and amount, with Investor’s overall investment
program and financial condition.

 

(e) Investor’s principal residence is in the Peoples’ Republic of China.

 

3. Miscellaneous.

 

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Nevada.

 

(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

 

 

 

(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

(e) This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.

 

This Agreement is entered into and effective as of the date first written above.

 

COMPANY:   INVESTOR:       Moxian, Inc.   Shenzhen Bayi Consulting Co. Ltd.    
        Hao Qinghu, CEO   Director

 

 

 

 

 